      Case 1:19-cv-00616-AJT-TCB Document 1 Filed 05/21/19 Page 1 of 8 PageID# 1



 1                          UNITED STATES DISTRICT COURT
 2                          EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division
 3

 4

 5
     JANET HILL,                                   Case No.:
 6                  Plaintiff,
 7                                                 COMPLAINT AND JURY
     vs.                                           DEMAND
 8

 9
     CAPITAL ONE BANK (USA), N.A.,

10                  Defendant
11                                         COMPLAINT
12
                     Plaintiff, JANET HILL (“Plaintiff”), by and through her undersigned
13

14   counsel, hereby sues Defendant, CAPITAL ONE BANK (USA), N.A.

15   (“Defendant”), alleging as follows:
16

17
                                      I.     INTRODUCTION

18
           1. Plaintiff brings this action on behalf of herself individually seeking damages
19
     and any other available legal or equitable remedies resulting from the illegal actions
20

21   of Defendant, in negligently, knowingly, and/or willfully contacting Plaintiff on

22   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection Act
23

24
     (“TCPA”), 47 U.S.C. § 227 et seq.

25         2. The TCPA was legislated to prevent companies like CAPITAL ONE BANK
26
     (USA), N.A. from invading Americans’ privacy by stopping abusive “robo-calls.”
27

28   The legislative history “described these calls as ‘the scourge of modern civilization,

                                    COMPLAINT AND JURY DEMAND
                                                -1
      Case 1:19-cv-00616-AJT-TCB Document 1 Filed 05/21/19 Page 2 of 8 PageID# 2



 1   they wake us up in the morning; they interrupt our dinner at night; they force the
 2
     sick and elderly out of bed; they hound us until we want to rip the telephone out of
 3

 4   the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to

 5   give telephone subscribers another option: telling the autodialers to simply stop
 6

 7
     calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56 (11th Cir.

 8   2014).
 9
                            II.    JURISDICTION AND VENUE
10

11      3. Jurisdiction of this Court arises under 28 U.S.C. §1331 and 47 U.S.C. §

12   227(b)(3). See Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012)
13

14
     holding that federal and state courts have concurrent jurisdiction over private suits

15
     arising under the TCPA.
16
        4. Venue is proper in the United States District Court for the Eastern District of
17

18   Virginia pursuant to 28 U.S.C § 1391(b)(2) because Defendant resides within this

19   District and a substantial part of the events or omissions giving rise to the herein
20

21
     claims occurred within this District.

22
                                         III. PARTIES
23
        5. Plaintiff is a natural person residing in Montgomery County, in the city of
24

25   Ailey, Georgia, and is otherwise sui juris.

26      6. Defendant is a nationally chartered bank, doing business in the state of
27

28
     Georgia, with its principal place of business located in McLean, Virginia.


                                  COMPLAINT AND JURY DEMAND
                                              -2
      Case 1:19-cv-00616-AJT-TCB Document 1 Filed 05/21/19 Page 3 of 8 PageID# 3



 1   Defendant is a “person” as defined by 47 U.S.C. §153 (39).
 2
        7. At all times relevant to this Complaint, Defendant has acted through its
 3

 4   agents, employees, officers, members, directors, heir, successors, assigns,

 5   principals, trustees, sureties, subrogees, representatives and insurers.
 6

 7
                              IV.     FACTUAL ALLEGATIONS

 8
        8. Defendant placed collection calls to Plaintiff seeking and attempting to
 9
     collect on alleged debts incurred through purchases made on credit issued by
10

11   Defendant.

12      9. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755
13

14
     F.3d 1265 (11th Cir. 2014).

15      10. Defendant placed collection calls to Plaintiff’s cellular telephone at phone
16
     number (912) XXX-0869.
17

18      11. Defendant placed collection calls to Plaintiff from various telephone

19   numbers including, but not limited to, (800) 955-6600.
20

21
        12. Upon information and belief, based on the number, automated nature,

22
     frequency and timing of the calls, and on Defendant’s prior business practices,
23
     Defendant’s calls were placed with an automatic telephone dialing system.
24

25      13. Defendant used an “automatic telephone dialing system,” as defined by 47

26   U.S.C. § 227(a)(1), to place telephone calls to Plaintiff seeking to collect a consumer
27

28
     debt allegedly owed by Plaintiff.


                                    COMPLAINT AND JURY DEMAND
                                                -3
      Case 1:19-cv-00616-AJT-TCB Document 1 Filed 05/21/19 Page 4 of 8 PageID# 4



 1      14. Defendant’s calls were not for emergency purposes, which would be
 2
     excepted by 47 U.S.C. § 227(b)(1)(A).
 3

 4      15. Defendant’s calls were placed to a telephone number assigned to a cellular

 5   telephone service for which Plaintiff incurs a charge for incoming calls pursuant to
 6

 7
     47 U.S.C. §227(b)(1).

 8      16.Defendant never received Plaintiff’s “prior express consent” to receive calls
 9
     using an automatic telephone dialing system or an artificial or prerecorded voice on
10

11   her cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).

12      17.On or about July 31, 2018, Plaintiff spoke with a representative of
13

14
     Defendant’s company at phone number (800) 955-6600, and told Defendant to stop

15
     calling her cellular telephone.
16
        18. During the July 31, 2018 conversation, Plaintiff gave Defendant her full
17

18   social security number and birthdate in order to assist Defendant in identifying her

19   and accessing her accounts before asking Defendant to stop calling her cellular
20

21
     telephone.

22
        19.Plaintiff revoked any consent, explicit, implied, or otherwise, to call her
23
     cellular telephone and/or to receive Defendant’s calls using an automatic telephone
24

25   dialing system in her conversation with Defendant’s representative on July 31, 2018.

26      20. Despite Plaintiff’s request to cease, Defendant continued to place calls to
27

28
     Plaintiff’s cellular phone after July 31, 2018.


                                  COMPLAINT AND JURY DEMAND
                                              -4
      Case 1:19-cv-00616-AJT-TCB Document 1 Filed 05/21/19 Page 5 of 8 PageID# 5



 1      21. Despite Plaintiff’s request that Defendant cease placing automated collection
 2
     calls to Plaintiff via the use of an automatic telephone dialing system, Defendant
 3

 4   continued to place at least seventy-nine (79) telephone calls via the use of an

 5   automatic telephone dialing system to Plaintiff’s cellular telephone.
 6

 7
        22. Defendant placed the great number of telephone calls to Plaintiff with the

 8
     sole intention of harassing Plaintiff in such a manner so as to cause Plaintiff to pay
 9
     the alleged debt claimed by Defendant, even when Plaintiff admittedly had impaired
10

11   ability to pay. This telephonic harassment caused Plaintiff considerable anxiety and

12   emotional distress.
13

14
                       FIRST CAUSE OF ACTION
          NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
15
                 PROTECTION ACT - 47 U.S.C. §227(b)(3)(B)
16
        23. Plaintiff repeats and incorporates by reference into this cause of action the
17

18   allegations set forth above at Paragraphs 1-23.

19      24. The foregoing acts and omissions of Defendant constitute numerous and
20

21
     multiple negligent violations of the TCPA, including but not limited to each and

22
     every one of the above cited provisions of 47 U.S.C. § 227 et seq.
23
        25. As a result of Defendant’s negligent violations of 47 U.S.C. §227 et seq.,
24

25   Plaintiff is entitled to an award of $500.00 in statutory damages, for each and every

26   violation, pursuant to 47 U.S.C. § 227(b)(3)(B).


27

28
                                 COMPLAINT AND JURY DEMAND
                                             -5
      Case 1:19-cv-00616-AJT-TCB Document 1 Filed 05/21/19 Page 6 of 8 PageID# 6



 1      26.Plaintiff is also entitled to injunctive relief prohibiting such conduct in the
 2
     future.
 3

 4      WHEREFORE, Plaintiff, JANET HILL, respectfully requests judgment be

 5   entered against Defendant, CAPITAL ONE BANK (USA), N.A., as follows:
 6

 7
           a.     Awarding Plaintiff statutory damages of five hundred dollars ($500.00)

 8
     multiplied by the number of negligent violations of the TCPA alleged herein, to wit:
 9
     seventy-nine (79) for a total of thirty-nine thousand five hundred dollars
10

11   ($39,500.00);
12
           b.     Awarding Plaintiff actual damages and compensatory damages
13

14
     according to proof at time of trial;

15
           c.     Granting Plaintiff such other and further relief as may be just and
16
     proper.
17

18                    SECOND CAUSE OF ACTION
         KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
19                  CONSUMER PROTECTION ACT
20                       47 U.S.C. § 227(b)(3)(C)
21      27. Plaintiff repeats and incorporates by reference into this cause of action the
22   allegations set forth above at Paragraphs 1-23.
23

24      28. The above listed acts and omissions of Defendant constitute numerous and

25   multiple knowing and/or willful violations of the TCPA, including but not limited
26
     to each and every one of the above cited provisions of 47 U.S.C. § 227 et seq.

27

28
                                  COMPLAINT AND JURY DEMAND
                                              -6
      Case 1:19-cv-00616-AJT-TCB Document 1 Filed 05/21/19 Page 7 of 8 PageID# 7



 1      29. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
 2
     227 et seq., Plaintiff is entitled an award of one thousand five hundred dollars
 3

 4   ($1,500.00) in statutory damages for each and every violation, pursuant to 47 U.S.C.
 5
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 6

 7
        30. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the

 8
     future.
 9
           WHEREFORE, Plaintiff, JANET HILL, respectfully requests judgment be
10

11   entered against Defendant, CAPITAL ONE BANK (USA), N.A., as follows:

12         a.     Awarding Plaintiff statutory damages statutory damages of one
13

14
     thousand five hundred dollars ($1,500.00) multiplied by the number of knowing

15
     and/or willful violations of TCPA alleged herein, to wit: seventy-nine (79) for a
16
     total of one hundred eighteen thousand five hundred dollars ($118,500.00);
17

18         b.     Awarding Plaintiff actual damages and compensatory damages

19   according to proof at time of trial;
20

21
           c.     Granting Plaintiff such other and further relief as may be just and

22
     proper.
23
                                    JURY TRIAL DEMAND
24

25      Plaintiff demands a jury trial on all issues so triable.
26

27

28   Dated: May 21, 2019

                                  COMPLAINT AND JURY DEMAND
                                              -7
     Case 1:19-cv-00616-AJT-TCB Document 1 Filed 05/21/19 Page 8 of 8 PageID# 8



 1
                                       RESPECTFULLY SUBMITTED,
 2

 3
                                       By: /s/Francis Webb
 4
                                       Francis Alexander Webb
                                       Law Office F A Webb, PLLC
 5
                                       4103 Chain Bridge Rd.
                                       Suite 300
 6
                                       Fairfax, VA 22030
 7                                     (703) 539-2003
                                       Email: frank@fawebb.com
 8

 9
                                       Attorney for Plaintiff

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                             COMPLAINT AND JURY DEMAND
                                         -8
